First Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 64-71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for alleviating, does not reasonably provide enablement for delaying the onset of or inhibiting the progress of the disease or prevention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are (1) the nature of the 
Briefly, the instant claims are drawn to a method for treating bipolar disorder in a subject via administering a nonracemic mixture of amisulpride.  The present specification defines “treating” as:
[00089]	As used herein, the terms "treatment," "treat," and "treating" refer to reversing, alleviating, delaying the onset of, or inhibiting the progress of a disease or disorder, or one or more symptoms thereof, as described herein. In various embodiments, treatment may be administered after one or more symptoms have developed. In other embodiments, treatment may be administered in the absence of symptoms. For example, treatment may be administered to a subject prior to the onset of symptoms (e.g., in light of a history of symptoms and/or in light of genetic or other susceptibility factors). Treatment may also be continued after symptoms have resolved, for example to prevent or delay their recurrence.

As defined by the present specification, “treating” is inclusive of “delaying the onset of”, “inhibiting the progress of”, “prevent or delay their recurrence”, i.e., “cure” which is interpreted to mean that the disease will entirely cease to manifest after administration of the compound. Applicant has not demonstrated curing of bipolar disorder in-vitro or even in a mouse/rat model in order to provide some reasonable nexus between the compounds instantly claimed and curing of bipolar disorder.
While the Applicants might be enabled for treatment, the Applicants are not enabled for curing bipolar disorder in vitro or in vivo. The high degree of unpredictability associated with the claimed method underscores the need to provide teachings in the .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 38 and 53-71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims recite the limitation “between about" and/or “greater than about”. The terms “between” and “greater than” delineates only numerical values between or greater than, respectively, the recited value where the term “about” may be less than or more than the recited value. Because of the conflict of terms, it is unclear which term is limiting. See also MPEP § 2173.05(b) (citing Amgen v. Chugai, 18 USPQ2d 1016 (Fed. Cir. 1991), in which the phrase “at least about” was held indefinite). 
For this reason, the skilled artisan in the art at the time of the present invention would have been unable to determine the metes and bound of the claimed invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be 


Claims 38 and 53-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent Nos. 10,369,134; 10,576,058; 10,660,875 and 10,874,639.  Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims encompasses a composition and/or method of alleviating bipolar disoder utilizing a composition comprising:
“(R) -(+)-amisulpride, or a pharmaceutically acceptable salt thereof; and (S) -(-)- amisulpride, or a pharmaceutically acceptable salt thereof; wherein the enantiomeric ratio of (R)-(+)-amisulpride to (S)-(-)-amisulpride in the composition is 65:35 to 88:12 by weight of free base”.

The reference claims differ from the instant claims in the recitation of the combined amount of (R)-(+)-amisulpride to (S)-(-)-amisulpride in the composition.
For example, ‘134 recites a “combined amount of (R)-(+)-amisulpride to (S)-(-)- amisulpride or pharmaceutically acceptable salts thereof, is about 100mg, about 200 mg, about 300 mg, about 400mg, about 500 mg, about 600 mg or about 700 mg by 

‘058 recites a “combined amount of (R)-(+)-amisulpride to (S)-(-)-amisulpride or pharmaceutically acceptable salts thereof, is about 200 mg to about 600 mg by weight of free base” (see for example, claim 1); 
‘875 recites a “combined amount of (R)-(+)-amisulpride to (S)-(-)-amisulpride or pharmaceutically acceptable salts thereof, is about 200 mg to about 600 mg by weight of free base” (see for example, claim 1); and
‘639 recites a “combined amount of (R)-(+)-amisulpride to (S)-(-)-amisulpride or pharmaceutically acceptable salts thereof, is about 100 mg to about 600 mg by weight of free base” (see for example, claim 1).
However, the combined amount of (R)-(+)-amisulpride to (S)-(-)-amisulpride or pharmaceutically acceptable salts thereof by weight of free base recited by the instant claims overlap those of the reference claims. Therefore, the claimed composition and/or use thereof are/is rendered anticipated by the claims of the cited references.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628